Citation Nr: 1640993	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  07-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

The Veteran's appeal regarding service connection for an acquired psychiatric disorder is also before the Board.  With respect to that issue, the Veteran has testified before another Veterans Law Judge at a videoconference hearing in August 2015.  The Veteran has also testified with respect to that issue before the undersigned Veterans Law Judge at a November 2015 videoconference hearing.  As a result, the Veteran's service connection claim for an acquired psychiatric disability is being addressed by a panel in a separate decision, which includes the Veterans Law Judges who conducted the Board hearings.  See generally 38 C.F.R. § 20.707.  Since the Veteran only provided testimony regarding his claimed back disability at the November 2015 Board hearing, that issue will be addressed in this separate decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

A back disorder was not manifest during service and arthritis was not manifest within one year of separation.  The back disorder is unrelated to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this issue in March 2016.  The Board instructed the RO to: (1) schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed back disability and (2) readjudicate the claim. 

The Veteran was scheduled for and attended a May 2016 VA examination.  The issue was readjudicated in a May 2016 Supplemental Statement of the Case.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).




II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a March 2013 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and identified private treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA examination in May 2016.  The Veteran has not argued, and the record does not reflect, that this examination is inadequate.  38 C.F.R. § 3.159(c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and lay statements, and provided well-reasoned and adequately supported opinions. 

During the November 2015 Board hearing, the undersigned Veterans Law Judge clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III. Service Connection for a Back Disability

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b) .

In addition, certain chronic disabilities such as arthritis are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran has testified that he injured his back while in service loading ammunition into a tank.  Specifically, the Veteran testified at his November 2015 hearing that he fell while loading ammunition and injured his back.  The Veteran reported that he sought treatment, but that there were no x-rays taken and no other treatment offered.

Review of service treatment records show a September 1968 hospitalization for pyelonephritis, a kidney infection, requiring IV antibiotics.  At the Veteran's December 1971 separation examination, he reported recurrent back pain and frequent and painful urination.  The Veteran also reported being "in and out" of hospitals for kidney infections, and that he was experiencing back and side pain along with painful urination.  Additional service treatment records do not document any treatment for or complaints of back pain, or any other relevant notations.

The Veteran first reported a back condition after service in a January 31, 1972 service connection claim.  The medical evidence at the time did not show a back disability.  The first mention of back pain in VA treatment records was in May 2006, with normal X-ray and MRI findings at the time.  

At the Veteran's May 2016 VA examination he was diagnosed with mild degenerative disc disease and degenerative joint disease of the lumbar spine with bilateral lower extremity radicular symptoms.  The Veteran reported that in 1968 he fell backward onto the ground while trying to lift ammunition on top of a tank and that he sought treatment about a week later and was treated with injections and pain medication.  The Veteran reported that his back pain improved and he did not seek care again until 1972, when he sought treatment at the Dallas VA.  He reported a continuity of lower back pain since then.  

The May 2016 VA examiner concluded that the Veteran's mild degenerative changes with lower extremity radicular symptoms was less likely than not incurred in or caused by his military service.  The examiner explained that "if the Veteran did indeed incur an injury to his back while in service, although there is no documented evidence, the injury was as likely as not minor enough that it fully resolved without residuals by the time of his discharge from service.  As noted, the only documented comment in regards to the back is the pain associated with the urinary symptoms and not an injury."  The examiner stated that his conclusion was based on the lack of treatment or diagnosis of a back injury in service treatment records, lack of treatment for lower back pain at the time of discharge or soon after, the first post-service treatment occurring in 2006, and that the Veteran's "current mild degenerative findings are a common and not unexpected finding in a 66 year old male."

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.  In this case, the Board accepts the May 2016 VA examiner's opinion that the Veteran's degenerative disc disease and degenerative joint disease with lower extremity radicular symptoms is less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40   (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that he injured his back during service while loading ammunition, and has experienced a continuity of symptoms since such injury, or at least since separation from service.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Of note, the Veteran has not indicated that a medical professional provided him with a diagnosis during service or immediately thereafter.  Id. 

The Veteran's lay evidence of continuity is far less probative than the opinions of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the Veteran's lay assertions are outweighed by the clinical evidence of record.  While the Veteran did report recurrent back pain at his separation examination, as explained by the May 2016 examiner, such symptoms were related to his kidney and related urinary conditions.  Thus, the normal separation examination and the lack of any notation of back pain in treatment records until 2006 undermine the assertion that he has been experiencing back pain since discharge.  In reaching this finding, the Board acknowledges the Veteran's January 1972 service connection claim for back pain immediately after discharge.  However, as explained in the August 1972 rating decision denying service connection, examination at the time revealed no orthopedic abnormality and a July 1972 VA examination found residuals of a genitourinary disorder related to a kidney condition, not a back disability.

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau, supra. ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In sum, there is no reliable evidence linking the Veteran's mild degenerative disc disease and degenerative joint disease of the lumbar spine with bilateral lower extremity radicular symptoms to service.  The contemporaneous records establish that the spine was normal at separation, there were no manifestations of mild degenerative disc disease and degenerative joint disease of the lumbar spine or any other relevant back condition within one year of separation, and degenerative disc disease and degenerative joint disease were first manifest many years after separation.  We find the contemporaneous records to be far more probative and credible than the Veteran's report of continuity and treatment.

Here, degenerative disc disease and degenerative joint disease of the lumbar spine was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's reported history of in-service events, the Board finds that the service treatment records do not show a combination of low back manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that degenerative disc disease and degenerative joint disease of the lumbar spine was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.
The evidence of record does not show that the condition was manifest until some point after May 2006, when the Veteran's X-rays and MRI findings were normal. Furthermore, there is no showing of continuity.  The Veteran was not shown to have degenerative disc disease, degenerative joint disease, or any relevant back condition in service and did not have characteristic manifestations of such a condition until many years after discharge. 

In essence, the evidence establishes that the Veteran had a normal spine upon separation and experienced the onset of relevant back symptoms many years after service.  Any back pain upon separation or immediately after service is related to the Veteran's documented kidney and genitourinary conditions.  The Board finds the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran and the self-reported history continuity. 

The more probative evidence establishes that he did not have degenerative disc disease or degenerative joint disease of the lumbar spine during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of the condition is unrelated to service. 

The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


